t c memo united_states tax_court frank j gorgie and rosalia gorgie petitioners v commissioner of internal revenue respondent docket no filed date frank j gorgie and rosalia gorgie pro sese jordan s musen for respondent memorandum findings_of_fact and opinion wells judge respondent determined that petitioners are not entitled to an abatement of interest pursuant to sec_6404 for their and taxable years unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - petitioners meet the net_worth limitations of sec_7430 c a and timely filed their petition pursuant to sec_6404 and rule the only issue for decision is whether respondent's refusal to abate interest for the period between date to date was an abuse_of_discretion findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations are incorporated into this memorandum opinion by reference and accordingly are found as facts in the instant case petitioners resided in huntington beach california when they filed their petition in the instant case on date the examination of petitioners' and tax years was assigned to internal revenue_agent patricia mazon the examination focused specifically on whether frank gorgie petitioner reported all income received from his employer national energy_research corp nerc on date agent mazon mailed an appointment letter to petitioners enclosed with the appointment letter was form_4564 information_document_request form idr which asked for among other things books records bank statements and canceled checks relating to income reported on petitioners' schedule c profit or loss from business for the years under examination on may - - petitioner responded to agent mazon's letter by telephone informing her that john berg had a power_of_attorney from petitioners on date mr berg called agent mazon and left a message stating that he would be back on date after trading telephone messages on date agent mazon spoke with mr berg and scheduled an appointment for date on date mr berg called agent mazon to reschedule the appointment for date on date agent mazon met with mr berg and petitioner at mr berg's office at the meeting petitioner provided some but not all of the requested bank records petitioner did not provide complete bank records for two savings and loan accounts which prompted agent mazon to tender idr requesting those documents they scheduled a second appointment for date on date agent mazon met with mr berg at mr berg's office agent mazon tendered idr asking for additional bank and nonbank records relating to petitioners on date agent mazon called mr berg and left a message requesting an appointment with petitioner rosalia gorgie and petitioners' return preparer agent mazon requested that the appointment take place on august and on date mr berg called agent mazon to cancel the proposed august appointments on date agent mazon called mr berg and proposed a conference with petitioner rosalia gorgie for date on date agent mazon met with mr berg and submitted idr requesting bank records for which were the subject of idr but which were still not received as well as other bank records and documentation supporting alleged loan repayments and information on how petitioners arrived at their income in their returns because of her poor health rosalia gorgie did not attend the date meeting by letter dated date mr berg stated that petitioners were unable to locate certain requested bank records mr berg then requested that a 30-day_letter be issued because petitioner did not provide all requested bank statements agent mazon had to obtain from nerc copies of nerc checks that were deposited into petitioner's bank accounts in july september and november of agent mazon compiled nerc check summaries for the purpose of determining the total_amounts of nerc checks deposited into frank gorgie's accounts on date agent mazon discussed the case with her manager ley malilay agent mazon and mr berg spoke on date and scheduled an appointment for date on date petitioners' tax_year was opened for - examination by agent mazon the examination for the tax_year concerned the same unreported income issue as the and years on date agent mazon met mr berg and told him that the tax_year had been opened for examination agent mazon tendered idr which asked among other things for information supporting certain loan repayments on date agent mazon received a response to idr the response dated date also asked respondent for a second time to issue a 30-day_letter during the course of her investigation agent mazon believed that some of what petitioner told her was not true in particular petitioner told agent mazon that he had an outstanding loan on which he made payments and that there was no unreported income for the years in issue agent mazon discovered the opposite to be true--there was no loan and there was unreported income these inconsistencies led agent mazon to speak with her manager and fraud coordinator about the proper course of action she was given approval to forward the case to respondent's criminal_investigation_division cid which she did on date on date agent mazon received a package from cid declining the fraud_referral on date agent mazon mailed to mr berg a form_4549 income_tax examination changes on date agent -- - mazon requested transcripts from the fresno service_center in order to reconcile and verify amounts shown on petitioners' tax returns with amounts reflected in respondent's computer system on date agent mazon's manager ms malilay requested that work on the case be suspended pending resolution of a related audit of nerc on date agent mazon wrote a report and attached forms 886-a explanation of items on date agent mazon mailed out the 30-day_letter to petitioners and mailed a copy to mr berg the 30-day_letter proposed adjusting unreported income for all years at issue the 30-day_letter also proposed the assertion of the fraud_penalty and in the alternative the negligence_penalty by cover letter dated date petitioners filed a protest the protest letter was received on date on date the case file was transferred to respondent's san diego appeals_office on date respondent mailed a letter to mr berg notifying him that the case was assigned to the san diego appeals_office on date appeals officer carol holt wrote mr berg informing him that the case had been assigned to her on date petitioners executed a form_870 settling the case in the form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment petitioners agreed to the additional income amounts that agent mazon - determined for years and and to a portion of the amounts determined for the parties agreed to waive application of the fraud_penalty and agreed to the assertion of the negligence_penalty on date petitioners made a designated payment of interest in the amount of dollar_figure petitioners filed form_843 claim_for_refund and reguest for abatement on or around date on date respondent mailed petitioners’ final_determination letter disallowing their claim to abate interest for tax years and as of the date of the date final_determination letter petitioners' total interest and assessed interest for the years at issue was year total interest assessed interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure opinion pursuant to sec_6404 the commissioner may abate part or all of an assessment of interest on any deficiency or payment of tax if either the deficiency was attributable to an error or delay by an internal_revenue_service service official in performing a ministerial_act or an error or delay by the taxpayer in paying his or her tax is attributable to a service official's being erroneous or dilatory in performing a ministerial_act see sec_6404 to obtain relief the taxpayer must not cause a significant aspect of the delay see id sec_6404 is not intended to be routinely used to avoid payment of interest rather congress intended abatement of interest only where failure to do so would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 the standard for reviewing the secretary's decision is abuse_of_discretion see sec_6404 the term ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer's case after all prerequisites to the act such as conferences and review by supervisors have taken place see sec_301_6404-2t b temporary proced admin regs fed reg aug congress amended sec_6404 in to permit abatement of interest for unreasonable error and delay in performing a ministerial or managerial act taxpayer bill of right sec_2 tbor publaw_104_168 and 110_stat_1452 that amendment however applies to tax years beginning after date tbor sec_301 110_stat_1457 --- - a decision concerning the proper application of federal tax law is not a ministerial_act see id petitioners argue notwithstanding the settlement they entered into admitting a tax_liability due and owing as well as agreeing to the imposition of a negligence_penalty that the audit was foisted upon them by an inexperienced naive and zealous agent who pulled out all the stops in an attempt to develop a fraud case against them petitioners also maintain that in any case the audit should have been completed within a couple of weeks despite the fact that agent mazon had been required to examine three tax years and had been required to analyze petitioners' numerous bank account records petitioners' arguments are without merit respondent had difficulty obtaining from petitioner certain bank records and petitioners or their representative canceled or postponed at least two meetings with agent mazon nonetheless any delay caused by petitioners in the instant case is secondary to our more fundamental conclusion that respondent' sec_3 the final_regulation under sec_6404 sec_301_6404-2 proceed admin regs was issued on date see t d fed reg date the final_regulation generally applies to interest accruing on deficiencies or payments of tax described in sec_6212 for tax years beginning after date see sec_301_6404-2 proced admin regs thus the final_regulation is inapplicable to the instant case and sec_301_6404-2t temporary proced admin regs fed reg date effective for taxable years beginning after date but before date does apply see sec_301_6404-2t c temporary proced admin regs supra acts were not ministerial petitioners are particularly upset by the initiation of the criminal_fraud investigation because the cid ultimately rejected the instant case as a criminal_fraud case petitioners also believe that agent mazon relied too heavily on the unsubstantiated allegations of fraud by an irs informant at the time however agent mazon found inconsistencies that she believed were badges_of_fraud causing her to suspect petitioner of criminal wrongdoing moreover the decision to initiate the fraud investigation was not hers alone after she consulted with her supervisors the agreed course was to send the case to the cid which was within agent mazon's province to do and was certainly not a ministerial_act the time spent investigating whether to impose civil or criminal_fraud penalties regardless of petitioners' guilt or innocence is not a ground under sec_6404 that would allow respondent to abate interest moreover this court has held in 113_tc_206 that the service's decision not to proceed with a civil tax examination while a criminal tax investigation is pending is not a ministerial_act that would warrant the abatement of interest in short the decision to examine petitioners' and taxable years to conduct a bank_deposits analysis on ‘ referral of the case to cid extended the audit by months petitioners' numerous bank accounts to suspend petitioners' audit until a related audit of nerc was completed and to refer the instant case to the cid are all acts requiring the exercise of judgment and discretion and therefore are not ministerial acts because there is no ministerial_act by respondent's employees or officers that caused delay respondent could not pursuant to sec_6404 abate interest accordingly we uphold respondent's final_determination not to abate interest to reflect the foregoing decision will be entered for respondent
